         Case 3:20-cr-00062-PDW Document 24 Filed 05/13/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

 UNITED STATES OF AMERICA,
                                                 Case No. 3:20-cr-62
                  Plaintiff,
                                                 UNITED STATES’ SENTENCING
                  v.                             MEMORANDUM

 BROOKE MELADY REGAN,

                  Defendant.

        The United States of America, by Nicholas W. Chase, Acting United States

Attorney for the District of North Dakota, and Brett M. Shasky, Assistant United States

Attorney, has no objections or corrections to the Presentence Investigation Report in this

case.

        Dated: May 13, 2021

                                          NICHOLAS W. CHASE
                                          Acting United States Attorney



                                   By:    ____________________________
                                          /s/ Brett M. Shasky
                                          BRETT M. SHASKY
                                          Assistant United States Attorney
                                          ND Bar ID 04711
                                          655 First Avenue North, Suite 250
                                          Fargo, ND 58102-4932
                                          (701) 297-7400
                                          brett.shasky@usdoj.gov
                                          Attorney for United States
